Citation Nr: 0529125	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-21 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for liver disease, to 
include hepatitis C.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.  The record indicates he also had unverified Army 
Reserve and Air Force Reserve duty.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision rendered by the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.  

In August 2004, the appellant testified at a hearing held at 
the RO before the undersigned Acting Veterans Law Judge.  A 
transcript of the proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board finds that additional development is warranted with 
respect to the pending claims for service connection for 
diabetes mellitus, liver disease to include hepatitis C, and 
bilateral hearing loss.  Review of the record reveals that 
the veteran failed to appear at VA examinations scheduled in 
May 2002 and January 2003.  The appellant contended during 
the hearing in August 2004, however, that he did not receive 
notice to appear at VA examination until after the 
examination date had passed.  The record does not verify the 
date in which the veteran received notice to attend the VA 
examinations.  However, with respect to the VA examination 
scheduled in January 2003, the examination notice letter was 
sent to the veteran's previous address and not to his then 
current address of record.  As such, there is evidence to 
support the veteran's contention that he either failed to 
receive notice or belatedly received notice of the VA 
examination.  

Accordingly, the Board finds that the veteran should be 
afforded another opportunity to attend a VA examination.  See 
generally, 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).  

Prior to any examination of the veteran, the RO should obtain 
the veteran's outstanding VA outpatient treatment records.  
The record, in this respect, indicates that the veteran 
received medical treatment for diabetes mellitus, liver 
disease, and hearing loss at the Decatur, Georgia VA Medical 
Center.  However, records subsequent to April 2002 are not of 
record.  The Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered in the constructive possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App.  611, 613 (1992).  

The RO should also attempt to verify the veteran's Reserve 
service and obtain any medical records from that service. 

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following development:

1.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of reserve duty and obtain any 
medical records from verified periods of 
service.  

2.  The RO should obtain the veteran's 
outpatient treatment records from the 
Decatur VA Medical Center, dated since 
April 2002.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded VA examination(s) to determine 
the current nature, extent and etiology 
of any diabetes mellitus, liver disease 
to include hepatitis C, and bilateral 
hearing loss.  All necessary special 
studies or tests should be accomplished.  
It is imperative that the examiner 
reviews the evidence in the claims file, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

With respect to the claim for service 
connection for diabetes mellitus, all 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent or higher degree of 
probability) that any current diabetes 
mellitus is related to the veteran's 
period of active duty military service.  

With respect to the claim for service 
connection for liver disease, to include 
hepatitis C, following a comprehensive 
examination, to include all necessary 
testing, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., a 50 percent or 
higher degree of probability) that any 
liver disease, to include hepatitis C, is 
related to the veteran's active duty 
military service.  

The audiological examiner is advised that 
upon enlistment into the military the 
veteran complained of deafness in his 
left ear.  Based on examination, review 
of the record, and the veteran's 
assertions, the examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is, at least 
as likely as not, (i.e. is there at least 
a 50 percent probability) that any 
currently diagnosed bilateral hearing 
loss (1) existed prior to service (2) was 
incurred in service or (3) was aggravated 
by active military service.  

The examiner(s) should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of such examination sent to the 
veteran by the pertinent VA medical 
facility.  The medical facility should 
indicate whether any notice that was sent 
was returned as undeliverable. 

5.  Thereafter, the RO should 
readjudicate the claims for service 
connection for diabetes mellitus, liver 
disease, to include hepatitis C, and 
bilateral hearing loss.  If the benefits 
sought on appeal remain denied, the RO 
must furnish to the veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  


The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	M. E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

